Name: Council Directive 77/453/EEC of 27 June 1977 concerning the coordination of provisions laid down by Law, Regulation or Administrative Action in respect of the activities of nurses responsible for general care
 Type: Directive
 Subject Matter: health;  teaching;  employment;  education
 Date Published: 1977-07-15

 Avis juridique important|31977L0453Council Directive 77/453/EEC of 27 June 1977 concerning the coordination of provisions laid down by Law, Regulation or Administrative Action in respect of the activities of nurses responsible for general care Official Journal L 176 , 15/07/1977 P. 0008 - 0010 Finnish special edition: Chapter 6 Volume 1 P. 0204 Greek special edition: Chapter 06 Volume 1 P. 0258 Swedish special edition: Chapter 6 Volume 1 P. 0204 Spanish special edition: Chapter 06 Volume 2 P. 0009 Portuguese special edition Chapter 06 Volume 2 P. 0009 COUNCIL DIRECTIVE of 27 June 1977 concerning the coordination of provisions laid down by law, regulation or administrative action in respect of the activities of nurses responsible for general care (77/453/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 49, 57, 66 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas, with a view to achieving the mutual recognition of diplomas, certificates and other evidence of formal qualifications of nurses responsible for general care laid down in Council Directive 77/452/EEC (3), the comparable nature of training courses in the Member States enables coordination in this field to be confined to the requirement that minimum standards be observed, which then leaves the Member States freedom of organization as regards teaching; Whereas the coordination envisaged by this Directive does not exclude any subsequent coordination; Whereas the coordination envisaged by this Directive covers the professional training of nurses responsible for general care ; whereas, as far as training is concerned, most Member States do not at present distinguish between nurses who pursue their activities as employed persons and those who are self-employed ; whereas for this reason and in order to encourage as far as possible the free movement of professional persons within the Community, it appears necessary to extend the application of this Directive to employed nurses, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Member States shall make the award of diplomas, certificates and other evidence of the formal qualifications of nurses responsible for general care as specified in Article 3 of Directive 77/452/EEC subject to passing an examination which guarantees that during his training period the person concerned has acquired: (a) adequate knowledge of the sciences on which general nursing is based, including sufficient understanding of the structure, physiological functions and behaviour of healthy and sick persons, and of the relationship between the state of health and the physical and social environment of the human being; (b) sufficient knowledge of the nature and ethics of the profession and of the general principles of health and nursing; (c) adequate clinical experience ; such experience, which should be selected for its training value, should be gained under the supervision of qualified nursing staff and in places where the number of qualified staff and equipment are appropriate for the nursing care of the patients; (d) the ability to participate in the practical training of health personnel and experience of working with such personnel; (e) experience of working with members of other professions in the health sector. 2. The training referred to in paragraph 1 shall include at least: (a) a general school education of 10 years' duration attested by a diploma, certificate or other formal qualification awarded by the competent authorities or bodies in a Member State, or a certificate resulting from a qualifying examination of an equivalent standard for entrance to a nurses' training school; (1)OJ No C 65, 5.6.1970, p. 12. (2)OJ No C 108, 26.8.1970, p. 23. (3)See page 1 of this Official Journal. (b) full-time training, of a specifically vocational nature, which must cover the subjects of the training programme set out in the Annex to this Directive and comprise a three-year course or 4 600 hours of theoretical and practical instruction. 3. Member States shall ensure that the institution training nurses is responsible for the coordination of theory and practice throughout the programme. The theoretical and technical training mentioned in part A of the Annex shall be balanced and coordinated with the clinical training of nurses mentioned in part B of the same Annex in such a way that the knowledge and experience listed in paragraph 1 may be acquired in an adequate manner. Clinical instruction in nursing shall take the form of supervised in-service training in hospital departments or other health services, including home nursing services, approved by the competent authorities or bodies. During this training student nurses shall participate in the activities of the departments concerned in so far as those activities contribute to their training. They shall be informed of the responsibilities of nursing care. 4. Five years at the latest after notification of this Directive and in the light of a review of the situation, the Council, acting on a proposal from the Commission, shall decide whether the provisions of paragraph 3 on the balance between theoretical and technical training on the one hand and clinical training of nurses on the other should be retained or amended. 5. Member States may grant partial exemption to persons who have undergone part of the training referred to in paragraph 2 (b) in the form of other training which is of at least equivalent standard. Article 2 Notwithstanding the provisions of Article 1, Member States may permit part-time training under conditions approved by the competent national authorities. The total period of part-time training may not be shorter than that of full-time training. The standard of the training may not be impaired by its part-time nature. Article 3 This Directive shall also apply to nationals of Member States who, in accordance with Council Regulation (EEC) No 1612/68 of 15 October 1968 on freedom of movement for workers within the Community (1), are pursuing or will pursue, as employed persons, one of the activities referred to in Article 1 of Directive 77/452/EEC. Article 4 1. Member States shall bring into force the measures necessary to comply with this Directive within two years of its notification and shall forthwith inform the Commission thereof. 2. Member States shall communicate to the Commission the texts of the main provisions of national law which they adopt in the field covered by this Directive. Article 5 Where a Member State encounters major difficulties in certain fields when applying this Directive, the Commission shall examine these difficulties in conjunction with that State and shall request the opinion of the Committee of Senior Officials on Public Health set up by Decision 75/365/EEC (2), as amended by Decision 77/455/EEC (3). Where necessary, the Commission shall submit appropriate proposals to the Council. Article 6 This Directive is addressed to the Member States. Done at Luxembourg, 27 June 1977. For the Council The President J. SILKIN (1)OJ No L 257, 19.10.1968, p. 2. (2)OJ No L 167, 30.6.1975, p. 19. (3)See page 13 of this Official Journal. ANNEX TRAINING PROGRAMME FOR NURSES RESPONSIBLE FOR GENERAL CARE The training leading to the award of a diploma, certificate or other formal qualification of nurses responsible for general care shall consist of the following two parts: A. Theoretical and technical instruction: (a) nursing: nature and ethics of the profession, general principles of health and nursing, nursing principles in relation to: - general and specialist medicine, - general and specialist surgery, - child care and peadiatrics, - maternity care, - mental health and psychiatry, - care of the old and geriatrics; (b) basic sciences: anatomy and physiology, pathology, bacteriology, virology and parasitology, biophysics, biochemistry and radiology, dietetics, hygiene: - preventive medicine, - health education, pharmacology; (c) social sciences: sociology, psychology, principles of administration, principles of teaching, social and health legislation, legal aspects of nursing, B. Clinical instruction: Nursing in relation to: - general and specialist medicine, - general and specialist surgery, - child care and peadiatrics, - maternity care, - mental health and psychiatry, - care of the old and geriatrics, - home nursing.